Action for personal injuries suffered by plaintiff as a consequence of his falling over a beam claimed to have been negligently maintained on a pier alongside of which was moored a ferry boat of which as a consequence of employment by the defendant, he was the captain. Judgment dismissing the complaint unanimously affirmed, with costs. The pier was a way or means furnished by the defendant to *791enable the plaintiff to have access to the ferry ooat of which he was captain. An injury received on that pier while plaintiff was progressing over the pier to reach the ferry boat was, therefore, an injury received in the course of his employment, for which he must seek compensation under the Workmen’s Compensation Law. (Matter of Carter v. Gordiner & Warring Co., 194 App. Div. 925; affd., 230 N. Y. 597; Matter of Driscoll v. Gillen & Sons Lighterage, Inc., 187 App. Div. 908; affd., 226 N. Y. 568; Matter of Ross v. Howieson, 232 id. 604.) Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ.